Citation Nr: 0948338	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-33 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, 
Minnesota


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses on October 19, 2007, at St. Cloud Orthopedic 
Associates.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Medical Center in St. Cloud, Minnesota (MC).


FINDINGS OF FACT

1.  The Veteran is not in receipt of service connection for 
any joint disabilities, including any back conditions.

2.  The Veteran did not receive prior authorization from VA 
for his private (non-VA) medical service.

3.  The evidence of record does not suggest that the private 
CAT scan was emergent in nature or that VA medical facilities 
were not feasibly available to the Veteran.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of private medical expenses on October 19, 2007, at St. Cloud 
Orthopedic Associates, have not been met.  38 U.S.C.A. §§ 
1703, 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
17.52, 17.120, 17.1000, 17.1002, 17.1003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The undisputed facts of this case, as documented by the 
record, are as follows:  In a VA outpatient treatment report 
from October 19, 2007, the Veteran had ongoing complaints of 
back pain.  The Veteran was to be seen at Minneapolis VAMC 
for a magnetic resonance imaging scan by referral.  The 
Veteran was contacted and he stated that he wanted to cancel 
the VAMC appointment and was not feeling well.  

However, in the interim, a notation indicated that the 
Veteran scheduled an appointment at St. Cloud Orthopedic 
Associates for the same day, October 19, 2007.

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 
C.F.R. § 17.52.  However, there is no allegation in this case 
that VA contracted with St. Cloud Orthopedic Associates for 
the Veteran's medical service.  Moreover, a claim for payment 
or reimbursement of services not previously authorized may be 
filed by the veteran who received the services (or his/her 
guardian) or by the hospital, clinic, or community resource 
which provided the services, or by a person other than the 
veteran who paid for the services.  38 C.F.R. § 17.123 
(2008).  

Section 17.120 of Chapter 38 of the Code of Federal 
Regulations provides that to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by the Department of Veterans Affairs, or of any 
medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:

(a) For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to 
a veteran in need of such care or 
services: (1) For an adjudicated 
service-connected disability; (2) For 
nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature 
resulting from a service-connected 
disability; (4) For any illness, injury 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Ch. 31 and who is medically determined 
to be in need of hospital care or 
medical services for any of the reasons 
enumerated in  § 17.48(j); and

(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand 
or obtain prior VA authorization for 
the services required would not have 
been reasonable, sound, wise, or 
practicable, or treatment had been or 
would have been refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  

All three statutory requirements must be met before 
reimbursement can be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 
(1997).  

In this case, the statement of the case indicates that 
service connection is in effect for an ear infection, 
noncompensable, impaired hearing, noncompensable, 
dermatophytosis, rated at 10 percent disabling, and 
posttraumatic stress disorder (PTSD), rated at 100 percent 
disabling.  There is no indication that the Veteran is 
service-connected for any joint disability, to include a back 
condition.  Also, the Veteran was not participating in a back 
rehabilitation program at the time services were rendered on 
October 19, 2007.  

More importantly, evidence of record reflects that care and 
services were not rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and VA facilities were feasibly available to provide 
the care.  Accordingly, all criteria is not satisfied, and 
there is no basis to establish entitlement to reimbursement 
under 38 U.S.C.A. § 1728.  See also 38 C.F.R.  § 17.120.

Regulations also provide, under 38 U.S.C.A. § 1728(c), that 
the term "emergency treatment" has the meaning given such 
term in section 1725(f)(1).  Under 38 U.S.C.A. § 1725(f)(1), 
"emergency treatment" means medical care or services 
furnished, in the judgment of the Secretary:

(A) when Department or other Federal 
facilities are not feasibly available 
and an attempt to use them beforehand 
would not be reasonable; 

(B) when such care or services are 
rendered in a medical emergency of such 
nature that a prudent layperson 
reasonably expects that delay in seeking 
immediate medical attention would be 
hazardous to life or health; and 

(C) until-- 

(i) such time as the veteran can be 
transferred safely to a Department 
facility or other Federal facility and 
such facility is capable of accepting 
such transfer; or 

(ii) such time as a Department facility 
or other Federal facility accepts such 
transfer if-- 

(I) at the time the veteran could have 
been transferred safely to a Department 
facility or other Federal facility, no 
Department facility or other Federal 
facility agreed to accept such transfer; 
and 

(II) the non-Department facility in 
which such medical care or services was 
furnished made and documented reasonable 
attempts to transfer the veteran to a 
Department facility or other Federal  
facility. 

The Veteran's treatment, rendered on October 19, 2007, does  
not qualify per the other requirements of 38 U.S.C.A. § 
1725(f)(1) as an emergency treatment.  Under that section, 
the services would have to have been rendered in a medical 
"emergency" of such nature that delay would have been 
hazardous to life or health.  Additionally, under 38 U.S.C.A. 
§ 1728(c), no VA or other Federal facilities would have been 
feasibly available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

The Veteran received a computerized axial tomography (CAT) 
scan at the St. Cloud Orthopedic Associates.  Indeed, the 
Veteran himself, nor his representative, have argued that the 
service from St. Cloud Orthopedic Associates was a medical 
emergency.

The Board determines that evidence weighs against the 
Veteran's claim under the provisions of 38 C.F.R. § 17.120 
and 38 U.S.C.A. § 1728.  Specifically, the Board finds that 
the Veteran's CAT scan from St. Cloud Orthopedic Associates 
did not constitute a "medical emergency of such nature that 
delay  would have been hazardous to life or health," as 
required by § 17.120(b).  Simply stated, the service did not 
constitute a medical "emergency" for the purpose of medical 
expense reimbursement.

In addition, the Board also determines that the Veteran has 
not satisfied the provision in 38 U.S.C.A. § 1725(f)(1)(a) or 
38 C.F.R. § 17.120(c), both of which essentially require that 
VA medical facilities were not otherwise available.  That is, 
the evidence does not reflect that an attempt to use VA  
facilities before the CAT scan or an attempt to obtain prior 
VA authorization for this service would have been 
unreasonable, unsound, unwise, or not practicable, or that 
treatment had been or would have been refused.  Indeed, the 
record indicates that the Veteran cancelled a scheduled 
appointment at the Minneapolis VAMC and made an appointment 
at St. Cloud Orthopedic Associates that same day.  Thus, it 
cannot be said that an attempt to use VA facilities before 
the receiving the CAT scan or an attempt to obtain prior VA 
authorization for this service would have been unreasonable, 
unsound, unwise, or not practicable. 

Hence, the preponderance of the evidence of record is against 
the claim and his claim must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).

Duties to Notify and Assist

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  The VCAA, with its expanded duties, is not 
applicable to cases involving unauthorized medical expenses 
claims, as the statute at issue in such cases is not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 
(2002).  Similarly, the statute at issue in this matter is 
not found in Chapter 51, but rather, in Chapter 17.  However, 
in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), 
although not explicitly stated, the United States Court of 
Appeals for Veterans Claims (Court) appeared to assume that 
the VCAA was applicable to a Chapter 17 claim, but then held 
that the failure to comply with the VCAA notice requirements 
in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the claimant has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."  When a claim for payment/reimbursement of 
unauthorized medical expenses is disallowed, VA is required 
to notify the claimant of its reasons and bases for denial, 
his or her appellate rights, and to furnish all other 
notifications or statements required by Part 19 of Chapter 
38. 38 C.F.R. § 17.132.

The RO provided the appropriate notice (in a December 2007 
letter) to the Veteran as required under Part 19 of Chapter 
38. 38 C.F.R. § 17.132, as indicated under the facts and 
circumstances in this case.  The Veteran has not made the RO 
or the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide this appeal, and has 
not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication 
of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist the Veteran in the 
development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


